DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Bilodeau on June 16, 2022.
The application has been amended as follows: 
IN THE CLAIM:
Please amend claim 2 as follows:
	2. (Currently Amended) The robot according to claim 1, wherein, 
when a communication connection between the robot and the external server is interrupted such that transmission of the first data signal to the listener robot fails, the controller controls the speaker to increase output intensity of the first robot voice signal based on a distance between the robot and the listener robot[[,]].





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
					
June 22, 2022
								
	/ABUL K AZAD/           Primary Examiner, Art Unit 2656